 1
       CENTER FOR DISABILITY ACCESS
 2     Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
 3     Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
 4     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 5     (858) 375-7385; (888) 422-5191 fax
 6     amandas@potterhandy.com
             Attorneys for Plaintiff
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA

10
11        Orlando Garcia,                    Case No. 3:20-cv-02370-DMS-MDD
12               Plaintiff,                  Notice of Filing of First Amended
                                             Complaint in Lieu of Opposing
13          v.                               Motion to Dismiss
14        LHO Mission Bay Rosie
          Resort, L.P., a
15        Delaware Limited Partnership;
          LHO Mission Bay Rosie
16        Lessee, Inc., a Delaware
          Corporation.
17
                 Defendants,
18
19
20         Defendants have filed a motion to dismiss. The plaintiff does not
21   agree with the analysis presented in the Motion to Dismiss but believes that
22   the complaint can be strengthened by amendment.
23   Plaintiff has therefore filed a First Amended Complaint, adding additional
24   factual allegations to satisfy concerns raised by the defense. In any event,
25   said amended complaint supersedes the original complaint and moots
26   pending Rule 12 motion: “it is hornbook law that an amended pleading
27   supersedes the original, the latter being treated thereafter as non-existent.
28   Once amended, the original no longer performs any function as a pleading.”


                                            1

     Notice of Filing FAC                               3:20-cv-02370-DMS-MDD
 1   Doe v. Unocal Corp., 27 F.Supp.2d 1174, 1180 (C.D. Cal. 1998) quoting,
 2   Bullen v. De Bretteville, 239 F.2d 824, 833 (9th Cir. 1956).
 3
 4   Dated: January 7, 2021           CENTER FOR DISABILITY ACCESS
 5
                                            By: /s/ Russell Handy         .
 6
                                            Russell Handy
 7                                          Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2

     Notice of Filing FAC                              3:20-cv-02370-DMS-MDD
